ORDER
PER CURIAM.
Ted Crist (“Movant”) appeals from the judgment of the motion court denying his motion for post-conviction relief. Movant argues the motion court clearly erred in denying his Rule 24.035 motion to vacate, set aside or correct the judgment or sentence of the plea court because his counsel was ineffective for inducing his guilty plea with threats of Movant returning to the state mental hospital indefinitely if he did not accept the plea.
We have reviewed the briefs of the parties and the record on appeal and find the motion court did not clearly err. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for them information only, setting forth the reasons for this order pursuant to Rule 84.16(b).